Case 1:18-cv-01311-PKC-RLM Document 70 Filed 04/17/20 Page 1 of 1 PageID #: 731




                 UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF NEW YORK
 ----------------------------------------X

 TODD BANK, on behalf of himself
 and all others similarly situated,

                        Plaintiff,
                                                                    No.: 1:18-cv-01311
          -against-

 FREEDOM DEBT RELIEF, LLC,
 FREEDOM FINANCIAL NETWORK, LLC
 and FREEDOM FINANCIAL NETWORK FUNDING,
 LLC,


                Defendants.
 ----------------------------------------X

                                       NOTICE OF SETTLEMENT

        NOTICE IS HEREBY GIVEN that this action has been settled in its entirety, on an

 individual basis only. The parties anticipate filing a joint stipulation to dismiss with prejudice.

        The parties jointly and respectfully request that all pending dates and filing requirements

 be vacated.

 DATED: April 17, 2020                  PLAINTIFF pro se

                                        By:     /s/ Todd C. Bank
                                                  Todd C. Bank


                                        KLEIN MOYNIHAN TURCO LLP

                                        By:     /s/ Neil E. Asnen
                                                 Neil E. Asnen
                                        Attorneys for Defendants
                                        Freedom Debt Relief, LLC,
                                        Freedom Financial Network, LLC, and
                                        Freedom Financial Network Funding, LLC
